Citation Nr: 1517305	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-19 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to June 15, 2011 for the grant of service connection for tinnitus.

2.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel









INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1973 to September 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.    

Additional evidence was added to the Veteran's file after the case was certified to the Board that was not considered in the most recent April 2014 supplemental statement of the case.  The Veteran did not submit a waiver of initial RO consideration of this evidence.  However, upon review of this particular evidence, the Board finds no reason to seek a waiver of consideration of this evidence by the RO or to remand the matter for RO consideration of the evidence as the evidence added to the claims file is either identical or duplicative of evidence considered by the RO.  38 U.S.C.A. § 20.1304 (2014).  Moreover, for claims where the substantive appeal was received by VA on or after February 2, 2013, such as in the instant case, VA will presume the appellant wishes to waive RO review of newly submitted evidence unless the Veteran expressly requests RO review of the evidence.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an February 2012 rating decision, the RO granted service connection for tinnitus, effective June 15, 2011. 

2.  The evidence of record does not reflect that the Veteran filed an application to for a claim of service connection for tinnitus prior to June 15,2011.


CONCLUSION OF LAW

The criteria for an effective date prior to June 15, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

The Veteran's available service treatment records and VA medical treatment records have been obtained.  Although the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA), and the record does not reflect that such records have been associated with the Veteran's claims file, the Board finds such records are irrelevant to the claim of entitlement to an earlier effective date for the award of service connection for tinnitus.  As explained in detail below, the salient issue with respect to establishing the proper effective date for the award of service connection for tinnitus in this case is determining when the Veteran filed a claim for tinnitus with VA.  The Board finds that any records from SSA would not be pertinent to this inquiry and that the Veteran is not prejudiced by adjudication of the effective date claim without such records.  Thus, VA's duty to assist has been met for this claim.

II.  Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for tinnitus.  A February 2012 rating decision reflects that the effective date assigned for tinnitus is June 15, 2011, noted to be the date of the Veteran's informal claim for service connection for tinnitus as received by phone.  

The Veteran contends that the effective date should be August 25, 2010.  The Veteran claims that he filed a claim for service connection for tinnitus on August 25, 2010 and that his phone call to VA in June 2011 was not to file a claim but rather was to check on the status of what he believed to be his pending claim for tinnitus.  However, the record reflects that the claim dated August 25, 2010 was not received by VA (as evidenced by the date stamps on the document) until 2012.  More importantly, the claim dated August 25, 2010 only listed hearing loss, PTSD and knee problems as the claimed disabilities.  Tinnitus was not included.  

The effective date for an award of disability for service connection shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(2014).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually-filed claim.  38 C.F.R. § 3.400(b)(2).

The claims file contains a claim dated by the Veteran on August 25, 2010.  This claim lists three disabilities for which the Veteran was claiming compensation:  PTSD, hearing loss and knee problems.  This is the document which the Veteran believes should establish entitlement to an effective date of August 25, 2010 for the award of service connection for tinnitus.  

However, the claim dated August 25, 2010 was not received by VA, according to the date stamps on the document, until 2012, and did not include any reference to tinnitus.  A report of general information dated June 15, 2011 notes that the Veteran contacted VA by phone and requested to file several claims, to include a service connection claim for tinnitus.  The Veteran stated that he wished to preserve the date of claim from the date of that phone call.  The Veteran is shown to have filed a formal claim for service connection for tinnitus which was received on August 18, 2011.  

Initially, the evidence does not show, and the Veteran does not contend, that he filed a claim for service connection within a year of service, thus an earlier effective date on that basis is not warranted.  38 C.F.R. § 3.400(b)(2).

Although it is clear the Veteran signed a claim for PTSD, hearing loss and knee problems on August 25, 2010, the cover letter accompanying this document was not dated by the Veteran's then representative until September 1, 2010, indicating that such document had not been filed at VA until, at the very earliest, September 1, 2010.  More importantly, these documents were not received by VA, as evidenced by the date stamps, until sometime in 2012.  And most importantly, for the issue of establishing entitlement to an earlier effective date for tinnitus, this claim, and the accompanying cover letter, never mention tinnitus as a claimed condition.

The Veteran's primary contention is that the forms dated in August 2010 prove that he made a claim for service connection for tinnitus at that time.  This is not the case.  First of all, the effective date for service connection is based on the date in which the Veteran's claim is received.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(r) (2014).  Here, the forms the Veteran points to as proof of an earlier claim strongly suggest that they were signed in August 2010 but received years later in February 2012, after the Veteran had submitted an informal claim in June 2011.  The Veteran contends that the fact that the forms are addressed to the RO in Phoenix proves that he submitted a claim when he lived there, in 2010, however this only demonstrates that they were created, as opposed to sent, at that time.

Even assuming, however, for the sake of argument, that the forms in question were received by VA in August 2010, such forms would not establish an earlier effective date for service connection for tinnitus as they state the Veteran wished to claim service connection for PTSD, hearing loss and a bilateral knee condition.  These forms do not include a claim for tinnitus.  Thus, while the Veteran may sincerely believe that he submitted a claim for service connection for tinnitus prior to the June 15, 2011 informal claim, the evidence weighs against such a finding.

The preponderance of the evidence is against the claim for an effective date prior to June 15, 2011 for service connection for tinnitus, there is no doubt to be resolved; and an earlier effective date is not warranted.



ORDER

An effective date prior to June 15, 2011 for the grant of service connection for a tinnitus is denied.


REMAND

As an initial matter, the Board notes that the Veteran is shown to have been in receipt of disability benefits from the Social Security Administration (SSA) since 2012.  The Veteran's SSA records have not, however, been associated with the claims folder.  As these records may help support the Veteran's claim, the RO must make every effort to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran's most recent VA medical center treatment notes are dated June 6, 2012.  As part of its duty to assist, VA must obtain and associate with the claims file any and all treatment records from VA medical facilities.  38 C.F.R. § 3.159(c).  The Veteran should additionally be invited to submit authority to obtain or copies of private treatment records as pertaining to his claimed bilateral knee disability.  

Finally, while the Veteran's service treatment records are incomplete, through no fault of the Veteran, and those that are available do not demonstrate a knee injury, the Veteran contends that he experienced and was treated for knee problems several times over the course of his ten years of active duty service and that he has a bilateral knee disability related to his service.  The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between his present disability and service.  An examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain complete VA treatment records from any and all VA Medical Centers in which the Veteran has received treatment as identified by the Veteran.

2.  Contact the Veteran and request authorization and consent to release information to VA for any other private doctor who has treated the Veteran's bilateral knee disability.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the bilateral knee disability.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right and/or left knee disability that is related to his active military service.

The examination report must include a complete rationale for all opinions expressed.

4. Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


